PER CURIAM.
James Rumpza appeals an order of the circuit court denying his petition to seal criminal history records. § 943.058(2), Fla. Stat. (1987). We agree that the petition (which was not contested by the state) was sufficient on its face to warrant the relief requested, and that the trial court failed to offer adequate justification for denying the petition. Thomas v. State, 513 So.2d 163 (Fla. 2d DCA), petition for review denied, 519 So.2d 988 (Fla.1987). Accordingly, we reverse and direct the trial court to seal the records as requested by Rumpza.
SCHEB, A.C.J., and DANAHY and HALL, JJ., concur.